FILED
                             NOT FOR PUBLICATION                            JUN 13 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



EDUARDO MIZAEL PANTALEON-                        No. 12-70585
SIERRA,
                                                 Agency No. A042-344-990
               Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 10, 2013 **

Before:        HAWKINS, McKEOWN, and BERZON, Circuit Judges.

       Eduardo Mizael Pantaleon-Sierra, a native and citizen of Mexico, petitions

for review of the Board of Immigration Appeals’ (“BIA”) order denying his

motion to reopen removal proceedings. We have jurisdiction under 8 U.S.C.




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1252. We review for abuse of discretion the denial of a motion to reopen,

Avagyan v. Holder, 646 F.3d 672, 674 (9th Cir. 2011), and we deny the petition for

review.

      The BIA did not abuse its discretion in denying Pantaleon-Sierra’s motion to

reopen as untimely where the motion was filed more than five years after his

removal order became final, see 8 C.F.R. § 1003.2(c)(2), and Pantaleon-Sierra

failed to demonstrate the due diligence required to obtain equitable tolling of the

filing deadline, see Avagyan, 646 F.3d at 679 (equitable tolling is available to a

petitioner who is prevented from filing because of deception, fraud or error, and

exercised due diligence in discovering such circumstances).

      PETITION FOR REVIEW DENIED.




                                           2                                    12-70585